MEMORANDUM **
Federal prisoner Wilson Thomas appeals pro se from the district court’s judgment dismissing his petition for writ of habeas corpus under 28 U.S.C. § 2241, and from the district court’s order denying his motion to reconsider. We have jurisdiction under 28 U.S.C. §§ 1291 and 2258, and we affirm.
Thomas contends that, although the district court denied his petition on res judi-cata grounds, he is entitled to relief in light of House v. Bell, 547 U.S. 518, 126 S.Ct. 2064, 165 L.Ed.2d 1 (2006). This contention is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.